Title: John Adams to James Sullivan, 11 March 1785
From: Adams, John
To: Sullivan, James


        
          Dear Sir
          Auteuil near Paris March 11. 1785.
        
        I have received within a few days your obliging Favour of Nov: 22. The Removal of Congress to New York, where their residence will probably be uninterrupted for sometime will I hope have a good Effect, towards raising the Respect to that august Assembly, and reconciling the People, to such general Measures as are indispensable. The People will be less jealous, if Mr: Gerry’s aversion to an Establishment for Troops, in time of Peace, prevails, but there will never be a cordial Union while there are military Establishments in time of Peace. I wish that all Disputes may be decided, and terminated between Mass: & New York. the Harmony of the States depends much upon this.
        It is probable the Duty upon Oil might be taken off, if Congress should send a Minister to London, but the British Ministry will not treat here upon any Thing The aversion of the United States to send a Minister to St: James’s is considered by the People of England, as a proof of our Dislike of them, of our Reluctance to binding ourselves to any Regulations of Trade with them, and of our being under French Influence, and of our Disinclination to have a British Minister in America— I think the best way to manage them is to shew that we have no fear of them, and they have gained no Advantage of us, in war or Politicks which need to make us dread to meet them either on the field of Battle or Negotiation: at least I think we ought to make ourselves certain that they will not treat with us upon Terms of Reciprocity, before we proceed to Retalliation, even though all the States were united in this measure.— We should not be surprized that the Ministry will not treat here, because it would be so unpopular a Measure, that they could hardly stand the Clamour, and they are most certainly, diplomatically in the Right to refuse to treat in France. I begin to doubt whether any Power will treat here excepting those which are so intimately in Friendship with this Court, as to be willing to make them a great Compliment.
        I have been endeavouring to introduce the use of our Oil, Sperma Ceti Candles, Potash &c into this Country and I believe, that our Merchants if they would turn their attention this Way, and their Correspondences to these Objects, might do a good deal. There are many difficulties in the Way, one of which is a vain Dream of Mr: de Calonne, who as I am told means to found the Glory of his

Administration, on the Introduction of the Whale Fishery into France. The great Advantages obtained by the French, by the last War, have exalted the Imaginations of the Nation, and animated their spirit of Enterprize, but, their Merchants have no Faculty of discerning the true means of augmenting their Prosperity, which would be by favouring in every way the Trade between us and them. They on the contrary see no farther than themselves, like the English Merchants, and are obstructing the wiser Views of the Minister, Mr: de Castries. In my Opinion, an American Minister in London, and a british one at New York, nay even the very Report of their appointment, would have a good effect not only here but in all Europe, upon our affairs. The Opinions and Conduct of all the Nations of Europe, are determined by little Circumstances of Etiquette, and diplomatick Ceremonies which we in America have no Idea of. Courts, and consequently Nations, never reason directly upon publick Affairs. They draw their Inferences, wholly from Ceremonies, Coats of Arms, the salutations of Flaggs, the Motions and steps & Bows & smiles of Ministers & Ambassadors; in short from a most complicated system of Nonsense, in which they are entangled and enslaved. the Essences of Affairs are involved in deep and impenetrable Mystery: and judging by this System, they see so many Things, which they think unequivocal Marks of Coldness between us & England, that all those who have any affection for England, or hopes from her, which is half Europe are as much afraid of us as ever.
        In our affairs with Europe, we must conform to this order of Things in some degree. We can change the Constitution of Nature, as easily as we can change this. it is so wrought into every scene of human Life, that there is hardly a Man in Europe whose bread does not depend upon it.
        I am Sir with great Regard. &c.
      